Citation Nr: 0908351	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left eye aphakia due 
to cataract, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had more than 20 years of active duty service, 
ending in August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in February 2006.


FINDING OF FACT

The Veteran's service-connected left eye disability, 
described as left eye aphakia due to cataract, is not 
manifested by anatomical loss of the eye nor is it enucleated 
nor does it have a serious cosmetic defect; service 
connection has not been established for the right eye and the 
Veteran is shown to not be blind in the right eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left 
eye disability, described as left eye aphakia due to 
cataract, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.84a, Diagnostic Code 6029 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in February 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the June 2005 RO rating decision from which this appeal 
has arisen.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, an effectively timely May 2008 VCAA 
letter provided notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted.  This letter was effectively 
timely as it was sent to the appellant prior to the most 
recent RO readjudication of this case in connection with the 
issuance of the August 2008 supplemental statement of the 
case.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely May 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by an August 2008 supplemental statement of the case. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his disability on appeal.  Pertinent VA examination 
reports dated in March 2005, March 2006, and May 2008 are of 
record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking a higher disability evaluation for his 
service-connected left eye disability.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 6029 for aphakia of the left eye.  
Under this code, a 30 percent rating is assigned for either 
bilateral or unilateral aphakia.  A note indicates that the 
30 percent rating prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition and is 
not to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent 
rating is warranted for blindness in one eye, having only 
light perception, with visual acuity in the other eye of 
20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 
percent evaluation will be assigned for anatomical loss of 
one eye, when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

The medical evidence of record has been thoroughly reviewed, 
including private treatment records and the VA examination 
reports dated in March 2005, March 2006, and May 2008.  The 
Board finds that based on the medical evidence of record, a 
rating in excess of 30 percent for the Veteran's service-
connected left eye disability is not warranted.

As previously noted, under Diagnostic Code 6029, the Board 
must determine whether a higher rating is warranted based on 
visual acuity.  Initially, the Board notes that since the 
right eye is not service-connected, visual acuity of the 
right eye is considered to be normal.  See 38 C.F.R. 
§ 3.383(a)(1); see also 38 C.F.R. § 4.14.  Thus, according to 
Table V, a 40 percent disability rating would only be 
warranted when there is anatomical loss of the left eye.  
Such impairment has not been found in this case.  In other 
words, the medical evidence of record does not show 
anatomical loss of the left eye.

The March 2005 VA examination report shows that the left eye 
was capable of uncorrected distance vision of 20/400, and the 
right eye was capable of uncorrected distance vision of 
20/400.  The left eye's distance vision could be corrected to 
20/80 and the right eye's distance vision could be corrected 
to 20/25.  Left eye uncorrected near vision was 20/200, and 
the right eye uncorrected near vision was 20/30.  With 
correction, the left eye near vision remained at 20/200, and 
the right eye corrected near vision remained 20/30.  This 
March 2005 report notes that the Veteran's left eye vision 
was "wavy."

The March 2006 VA examination report shows left eye 
uncorrected distance vision of 20/400 and right eye 
uncorrected distance vision of 20/400.  The left eye's 
distance vision could be corrected to 20/80 and the right 
eye's distance vision could be corrected to 20/25.  Left eye 
uncorrected near vision was 20/800, and the right eye 
uncorrected near vision noted in the report to be 20/20.  
With correction, the left eye near vision was "20/200-," 
and the right eye corrected near vision was noted to be 
20/30.

The most recent May 2008 VA examination report shows left eye 
uncorrected distance vision of 20/400 and right eye 
uncorrected distance vision was noted to be 20/20.  The left 
eye's distance vision could not be corrected to better than 
20/400, and the right eye's corrected distance vision was 
noted to be 20/40.  Left eye uncorrected near vision was 
20/400, and the right eye uncorrected near vision was 20/400.  
With correction, the left eye near vision was 20/100 and the 
right eye corrected near vision was noted to be 20/30.

In sum, while the VA examinations showed impairment of visual 
acuity of the left eye, they do not show blindness or the 
equivalent of anatomical loss of the left eye.  Moreover, 
private treatment records also do not show blindness or 
anatomical loss of the left eye.  Lastly, there has been no 
evidence of enucleation or serious cosmetic defect to warrant 
a higher rating.

The Board has reviewed the substantial volume of private 
medical records submitted, including from Dr. R.A., Dr. J.E., 
Dr. C.M., Dr. J.M., Dr. J.A., Dr. F.M., Healthsouth Hospital, 
Austin Retina Association, Eye Care Institute, Metroplex 
Hospital, and Trinity East Hospital.  The Board has given 
particular attention to the relevant records pertaining to 
the Veteran's eyes from Dr. R.A., Dr. J.E., Dr. C.M., Dr. 
J.M., Austin Retina Association, and Eye Care Institute.  
However, while these records contain many notations and data 
items regarding the treatment, health, and function of the 
Veteran's eyes, they do not present any information which 
clearly contradicts or pertinently supplements any of the key 
findings of the clear and specific VA examination reports.  
None of the private medical records present clear evidence 
specifically satisfying any criteria for entitlement to a 
disability rating in excess of 30 percent.

Further, higher evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, glaucoma 
or malignant new growths of the eyeball; however, none of 
these conditions have been demonstrated in the record and, 
thus, a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6010, 6012, 6014.  

The Board observes that there is some indication of visual 
field impairment in the left eye.  However, none of the 
medical evidence presents any clear indication of right eye 
visual field impairment; the March 2006 VA examination report 
noted that the right eye visual field was "full to count 
fingers," and the May 2008 VA examination report noted that 
the right eye visual field was "within normal limits" and 
"Full to finger count confrontation in the periphery...."  
Thus, as a higher rating is only applicable in the instant 
case when the impairment of visual field is bilateral, a 
rating in excess of 30 percent is also not warranted under 
Diagnostic Code 6080.

The Board acknowledges the Veteran's contentions, including 
as expressed in his April 2006 and September 2006 written 
correspondence, that "[m]y disability rating seems to be 
based on the refraction figures in my left eye only.  It does 
not consider the surgery required to repair the back of the 
eye," and "I hope they will consider more than just the 
aphakia.  I have had three other surgeries on that eye beside 
the original one."  The Board notes that the Veteran's 
service connection eye pathology is left eye aphakia due to 
cataract, and this decision has considered all of the 
evidence regarding the extent of disability attributable to 
the service connected left eye pathology in accordance with 
the applicable laws and regulations.  The Board sympathizes 
with the Veteran regarding his experiencing multiple eye 
surgeries and impaired visual acuity, but may not grant any 
higher schedular rating than that which is provided in the 
appropriate diagnostic codes corresponding to extent of 
disability shown in the competent medical evidence.  The 
assigned disability rating contemplates significant 
disability from the service connection pathology, and the 
Veteran has no service-connected disability of his right eye 
nor is he blind in the right eye.  The probative evidence in 
this case does not show the clinical features of disability 
required to meet the criteria for assignment of a higher 
disability rating.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for left eye 
disability, described as left eye aphakia due to cataract.  
Thus, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board acknowledges the Veteran's 
testimony, including in his April 2006 correspondence, 
regarding the impact of his left eye vision problems upon his 
ability to read as it relates to his vocation, but this type 
of functional challenge is contemplated by the rating 
criteria which feature consideration of clinical testing of 
the Veteran's visual acuity and ability of identify text.  
The assigned scheduler rating contemplates significant 
disability from the service connection pathology.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for left 
eye aphakia due to cataract is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


